DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

 
Status of the Claims
Claims 1-15 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan (US 20170177815) in view of Welch (US 5774038), in view of Pakravan (US 20100201531).
Regarding claim 1, Sundararajan disclosed a wearable health message delivery system, comprising 
Said shell container comprising 
The wearable device also includes a culturally relevant ornamental housing, the ornamental housing comprising a housing for the wearable device. (Abs)
a gaseous and vaporous pollutant sensor; which measures gaseous pollutants, volatile organic compounds carbon oxides, or carbon dioxide and generates a signal corresponding to the levels measured;
[0012] This disclosure describes a device that takes the form of a culturally relevant accessory (bangle, necklace, chain etc.) and incorporates a CO sensor that is robust and sensitive. Device detects CO levels on a daily basis and resets every day [Combo sensor for the math (humidity, temperature, pressure)]
   [0024] The MCU 106 can activate a light emitting diode 108 based on the CO  level detected.  For example, a certain color LED can be activated based on the CO level.  In some embodiments, an LED can flash at different periodicities to draw attention to emergency levels versus lower alert levels.
wherein said sensor b) is operatively connected to said generator and said signal generator generates a signal on the basis of a signal generated by said sensor;
[0022] The COEL system 100 includes a CO sensor 102, an analog front end (AFE) 104, a microprocessor unit (MCU) 106, and a memory 110. The CO sensor 102 can be implemented in hardware or a combination of hardware and software. The CO sensor 102 is configured to receive carbon monoxide from surrounding air and provide a signal to the AFE 104 representative of the CO level in the surrounding air. The CO sensor 102 can include an electrochemical detector, a semiconductor detector, an opto-chemical detector, biomimetic detector, etc. The CO sensor 102 can output an electrical signal representative of a CO level to an AFE 104 that can convert the electrical signal to a digital signal for input into the MCU 106. 
Sundararajan did not disclose shell container, comprised of at least two separable parts,
said gaseous and vaporous pollutant sensor being provided on a board in the shell container;
Referring to Fig. 3, Pakravan teaches a carbon monoxide detector wherein [0046] In FIGS. 3 and 4, a carbon monoxide detection device 300 according to an example hereof is shown including a cover 305, a push button 310 which when assembled extends through the cover 305. In FIG. 3, a control circuitry board 320, attachment screws 330a, b, c, and d, a rear plate 340, and a sampling tube 350 are also shown. When assembled onto a gas powered appliance 40 or plenum 36 or air stream therefrom as may be in a plenum or cold air return duct attached to or otherwise being schematically represented/depicted by box 36/40, the carbon monoxide detection device may be configured to shut off the gas powered appliance when the threshold reaches a predetermined level. A first carbon monoxide sensor 360 may be mounted on a control board with air holes in the bottom half of the outer cover to detect carbon monoxide that may be coming out of the appliance or plenum that is in the air stream of a forced air gas furnace. The second carbon monoxide sensor 370 may be mounted on the control board with the outer cover over it and a divider in the middle separating the top from the bottom, so it senses carbon monoxide in ambient air as such may be otherwise emanating from the appliance or otherwise appearing. {the cover 305 and  a rear plate 340 thus two separable parts,  a control circuitry board 320 thus a board}
Sundararajan and Pakravan are considered to be analogous art because they pertain to gaseous sensor system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a vibration generator for Sundararajan’s system for easy maintenance. 

a signal generator, which generates a visual signal, showing the device is working when the device is switched on; 
Welch teaches a gas monitor wherein (3)   Referring to FIG. 2A which is a front view of a main monitor (12) which comprises: a main monitor microprocessor (12F) electronically connected to a power means.  The power means is preferably a main monitor battery (12I) having a main monitor battery positive lead (12IA) and a main monitor battery negative lead (12IB).  The main monitor microprocessor (12F) functions as a control center for the various features of the main monitor (12).  A main monitor indicator light (12A), which functions to show a user that the main monitor (12) is functioning properly, is electronically connected to the main monitor microprocessor (12F).  A main monitor switch (12B) having main monitor switch indicia (12BA) (ON and OFF) is electronically connected between the main monitor microprocessor (12F) and the main monitor battery (12I).
Sundararajan and Welch are considered to be analogous art because they pertain to gaseous sensor system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a vibration generator for Sundararajan’s system in order to inform the user the system is working properly.
Sundararajan disclosed further wherein a difference between said signal generated by the sensor and a first reference value for a corresponding gaseous pollutant measured in step results in: 
a modification of the signal generated by the signal generator if said difference determined is equal to zero or to a value between said first reference value and a second reference value that is greater than the first reference value showing the gaseous pollutant level is acceptable; 
The processor can compare the measured level of CO with stored threshold levels (406). If the CO is less than or equal to a first threshold, the wearable device can activate a first indicator indicative of CO levels less than or equal to the first threshold (408). For example, if the CO levels are below the first threshold, the wearable device might indicate a green LED indicating that the area is safe from harmful levels of CO. A recorded message to the same effect can also be played back for the wearer through a speaker. 
[0039] If, however, the CO level is greater than a first threshold, then the processor can compare the CO level to a second threshold (410). If the CO level is less than or equal to the second threshold, the processor can activate a second indicator indicating a CO level between the first and second threshold (412). For example, the LED can be a yellow color warning of potentially harmful levels of CO. A recorded message to the same effect can also be played back for the wearer through a speaker.
a second signal if said difference is equal to said second reference value or to a value between said second reference value and a third reference value that is greater than the second reference value showing the gaseous pollutant level has exceeded the tolerable or admissible threshold, but is not yet at dangerous levels; 
or a third signal if said difference is greater than said third reference value showing the gaseous pollutant level has reached or exceeded dangerous levels.

Regarding claim 2, the claim is interpreted and rejected as claim 1. {i.e. CO sensor}
Regarding claim 3, Sundararajan disclosed [0026] The memory 110 can also store CO level alert messages 130. The CO level alert messages 130 can be output by the MCU through a speaker 118. The MCU 106 can output a CO level alert message through an audio amplifier 114.
Regarding claim 4, Sundararajan disclosed [0038] For example, if the CO levels are below the first threshold, the wearable device might indicate a green LED indicating that the area is safe from harmful levels of CO. A recorded message to the same effect can also be played back for the wearer through a speaker. 
[0040] If, however, the CO level is greater than the second threshold, the processor can activate a third indicator indicating a CO level greater than the second threshold (414). For example, a red LED can be activated to indicate a high and dangerous level of CO. A recorded message to the same effect can also be played back for the wearer through a speaker.


Claims 5-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan (US 20170177815) in view of Welch (US 5774038), in view of Pakravan (US 20100201531), in view of McCleary (US 20160292988).
Regarding claim 5, Sundararajan did not disclose wherein said signal generator is a vibration generator.

Sundararajan and McCleary are considered to be analogous art because they pertain to wearable sensor. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a vibration generator for Sundararajan’s system as an alternative embodiment so that the user would be notified discretely.
Regarding claim 6, Sundararajan did not disclose wherein said signal generator is a combined LED and vibration generator.
McCleary teaches a wearable sensor wherein [0052] In various embodiments, the sensing device may notify by providing immediate feedback to an output device located on the sensing device. For example, the feedback and output device may be flashing LEDs as illustrated in FIG. 2, auditory feedback such as emitting a tone, tactile feedback (e.g., vibration through the vibration board), or any other suitable feedback.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a combined LED and vibration generator for Sundararajan’s system as an alternative embodiment in order to ensure the alert signal is received by the user.
Regarding claim 7, Sundararajan did not disclose further comprising a button that is operatively connected to said signal generator.
an on and off switch for the sensing device.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a button that is operatively connected to said signal generator for Sundararajan’s system in order to provide more control for the user.
Regarding claim 8, the claim is interpreted and rejected as claim 1.
Sundararajan disclosed further whereby the signal generator is located on a board;
[0032] The wearable device 200 includes printed circuit board (PCB) 201 that can link with an outer decorative portion. The PCB 201 can be a printed circuit board that holds/houses the electronic circuitry for monitoring CO levels and providing alerts.
Regarding claim 9, the claim is interpreted and rejected as claim 8.
Regarding claim 10, the claim is interpreted and rejected as claim 8.
Regarding claim 11, the claim is interpreted and rejected as claim 6 and 8.
Regarding claim 12, Sundararajan did not disclose wherein, in step e), said vibration signal can be suppressed.
McCleary teaches further [0031] An alert switch (not shown) may also be visible to a user such that the user may be able to turn off unnecessary notifications (e.g., turn off LEDs, audible alarm, etc.).
[0055] In other embodiments, the person wearing the sensing device may have the option to turn off the notification with a switch on the sensing device.

Regarding claim 14, the claim is interpreted and rejected as claim 8.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan (US 20170177815) in view of Welch (US 5774038), in view of Pakravan (US 20100201531),  in view of McCleary (US 20160292988), in view of Almiman (US 20090109042).
Regarding claim 13, Sundararajan did not disclose wherein, in step f) said vibration signal cannot be suppressed.
Almiman disclose a smoke monitor wherein [0013] In one implementation, the vibration system 125 cannot be turned off by the user and may remain on for the entire time a user is smoking (e.g., until smoke is no longer detected, possibly delimiting the end of a particular smoking event for a particular smoking device) or for a set duration.
Sundararajan and Almiman are considered to be analogous art because they pertain to gaseous pollutant sensor. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate said vibration signal cannot be suppressed for Sundararajan’s system in order to ensure safety of the user.


15 is rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan (US 20170177815) in view of Welch (US 5774038), in view of Pakravan (US 20100201531), in view of McCleary (US 20160292988), in view of Patil (US 20170323550). 
Regarding Claim 15, Sundararajan did not disclose wherein the volatile organic compounds (VOCs) are said pollutants.
Patil teaches a wearable sensor wherein [0038] In some embodiments, the one or more sensors comprise a gas sensor configured to monitor one or more one or more volatile organic compounds (VOCs) and/or hazardous gas levels within the ambient air.
Sundararajan and Patil are considered to be analogous art because they pertain to wearable sensor. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate sensing the volatile organic compounds (VOCs) for Sundararajan’s system as an alternative embodiment in order to detect additional pollutants.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685